NON- FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2021 has been entered.

Response to Arguments
Applicant's Remarks filed 1/18/2021 have been fully considered but they are not persuasive. The Remarks states that Nataraj does not disclose a candidate list of online session with performance outside of the predefined performance metrics that further includes a session identifier and metadata about each online session.  However, the Examiner respectfully disagrees.  Nataraj discloses a candidate list of online session with performance outside of the predefined performance metrics that further includes a session identifier and metadata about each online session (paragraphs 102-105 and Figure 7).
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 11, 12, 14, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2019/0034254 to Nataraj et al. (hereinafter “Nataraj”).

Nataraj discloses:
1. A computer-implemented method of determining the performance of a cloud- based software product over time, comprising:
collecting telemetry data representing whether different features of online sessions of the software product are operating properly (paragraph 28 and 31 – application intelligence platform collects metrics of performance data), where the telemetry data represents shared performance metrics of participant experiences with the software product across different participants and components participating in an online session (paragraph 29 and 39-40 – collection of metrics performed for each business transaction across components; paragraph 35 – server performance impacts end user experience; paragraphs 43-44 – performance metrics grouped by tiers), wherein collecting telemetry data includes creating at least one shared performance metric by beginning with a candidate list of online sessions of the software product potentially with performance outside of predefined performance metrics (paragraphs 102-105 – anomalous metrics correlated to particular business transactions are flagged for further analysis), wherein the candidate list of online sessions contains a session identifier and metadata about each online session (paragraphs 99, 102 and Figure 7);

processing the telemetry data for an online session to establish a unit of failure when the telemetry data indicates that the online session operated outside of predefined performance metrics (paragraphs 49 and 100 – observed metrics compared to baseline metrics); and
determining the performance of the software product as a function of the unit of failure over time (paragraphs 103 and 119).

2. A method as in claim 1, further comprising defining user experience metrics for the software product, inventorying telemetry data needed for measuring performance of the software product and providing a basis for combining the telemetry data into the shared performance metrics, wherein the unit of failure represents top Quality of Experience issues impacting the shared performance metrics (paragraphs 35, 53, and 96).

4. A method as in claim 1, wherein processing the telemetry data comprises applying vetoes to the candidate list, where the vetoes are signals provided by at least one of components and owners of the software product that identify a problem and include session identifiers when at least one of the components and a service area behave outside of the predefined performance metrics (paragraphs 53 and 101-102).



7. A method as in claim 1, wherein processing the telemetry data comprises identifying online sessions that have been marked as possibly not operating properly by vetoes and determining whether the identified online sessions satisfy the unit of failure, wherein performance of the software product is calculated as a function of the vetoes (paragraphs 53 and 101-102).

Claims 11, 12, 14, 15, and 16 are a system for performing the identical method as recited in claims 1, 2, 4, 5, and 7, and are rejected under the same rationale.

Claims 19 and 20 are a non-transitory machine-readable medium for performing the identical method as recited in claims 1 and 7, and are rejected under the same rationale.

Allowable Subject Matter
Claims 3, 6, 8-10, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.